Title: From Alexander Hamilton to James House, 17 October 1799
From: Hamilton, Alexander
To: House, James


          
            Sir,
            Trenton Octor. 17th. 1799
          
          I am authorized to offer you the appointment of Pay Master to the first regiment of Artillerists.
          You will signify your acceptance, should you think proper to accept, to the Pay Master General, and immediately enter upon the duties—
          With great consideration I am, Sir
          Lt. House
        